Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 Annaly Capital Management, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No. : (3) Filing Party: (4) Date Filed: NOTICE OF ANNUAL MEETING OF ANNALY STOCKHOLDERS To be Held May 24, 2007 To the Stockholders of Annaly Capital Management, Inc.: We will hold the annual meeting of the stockholders of Annaly on May 24, 2007, at 9:00 a.m., New York time, at the New York Marriott Marquis, 1535 Broadway, New York, New York 10036, Soho Complex on the 7 th Floor to consider and vote on the following proposals: election of two directors for a term of three years each; ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the current fiscal year; and any other matters as may properly come before our annual meeting or any adjournment or postponement thereof. We will transact no other business at the annual meeting, except for business properly brought before the annual meeting or any adjournment or postponement of it by our board of directors. Only our common stockholders of record at the close of business on March 27, 2007, the record date for the annual meeting, may vote at the annual meeting and any adjournments or postponements of it. A complete list of our common stockholders of record entitled to vote at the annual meeting will be available for inspection during the 10 business days before the annual meeting at our executive offices for inspection by our stockholders during ordinary business hours for proper purposes. Your vote is very important. Please sign, date and return the enclosed proxy card as soon as possible to make sure that your shares are represented at the annual meeting. You also may cast your vote in person at the annual meeting. If your shares are held in an account at a brokerage firm or bank, you must instruct them on how to vote your shares. ANNUAL MEETING ADMISSION: If you attend the annual meeting in person, you will need to present your admission ticket, or an account statement showing your ownership of our common stock as of the record date, and valid government-issued photo identification. The indicated portion of your proxy card or voter instruction card will serve as your admission ticket. Our board of directors recommends that you vote FOR the election of each of the nominees as directors and FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the current fiscal year. By Order of the Board of Directors, R. Nicholas Singh Secretary April 9, 2007 New York, New York TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MEETING 2 OUR ANNUAL MEETING 5 Date, Time and Place of the Annual Meeting 5 Purpose of the Annual Meeting 5 Stockholder Record Date 5 Voting Rights 5 Quorum; Effect of Abstention and Broker Non-Votes 5 Votes Required To Approve the Proposals 6 Voting of Proxies 6 Revocability of Proxies 6 Solicitation of Proxies 7 Postponement or Adjournment of Meeting 7 Annual Meeting Admission Procedures 7 Voting 8 PROPOSAL I ELECTION OF DIRECTORS 8 Directors 9 Class I Directors 9 Class II Directors 9 Class III Directors 10 CORPORATE GOVERNANCE, DIRECTOR INDEPENDENCE, BOARD MEETINGS AND COMMITTEES 11 Corporate Governance 11 Independence of Our Directors 11 Board Committees and Charters 12 MANAGEMENT 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF ANNALY 17 EXECUTIVE COMPENSATION 19 COMPENSATION OF DIRECTORS 31 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 33 EQUITY COMPENSATION PLAN INFORMATION 33 REPORT OF THE AUDIT COMMITTEE 34 PROPOSAL II RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 Relationship with Independent Registered Public Accounting Firm 36 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 37 ACCESS TO FORM 10-K 37 STOCKHOLDER PROPOSALS 37 OTHER MATTERS 38 WHERE YOU CAN FIND MORE INFORMATION 38 i ANNALY CAPITAL MANAGEMENT, INC. 1, SUITE 2902 NEW YORK, NEW YORK 10036 2 PROXY STATEMENT Annaly Capital Management, Inc. (we, our or us) is furnishing this proxy statement in connection with our solicitation of proxies to be voted at our 2007 annual meeting of stockholders. We will hold the annual meeting at the New York Marriott Marquis, 1535 Broadway, New York, New York 10036, Soho complex on the 7 th Floor, on Thursday May 24, 2007 at 9:00 a.m. New York time, and any postponements or adjournments thereof. We are sending this proxy statement and the enclosed proxy to our stockholders commencing on or about April 14, 2007. Our principal executive offices are located at 1211 Avenue of the Americas, Suite 2902, New York, New York 10036. QUESTIONS AND ANSWERS ABOUT THE MEETING Q: What am I voting on? A: (1) Re-election of two directors, Kevin P. Brady and E. Wayne Nordberg, for terms of three years; and Ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for 2007. Q: How does the board of directors recommend that I vote on these proposals? A: Our board of directors recommends you vote FOR the election of each of the nominees as directors and FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the current fiscal year. Q: Who is entitled to vote at the meeting? A: Only common stockholders of record as of the close of business on March 27, 2007, the record date, are entitled to vote at the meeting. Q: What stockholder approvals are required to approve the proposals? A: Directors will be elected by a plurality of the votes cast by the holders of the shares of common stock voting in person or by proxy at the annual meeting, and ratification of the appointment of our independent registered public accounting firm will require the affirmative vote of the holders of a majority of the votes cast at the annual meeting. 2 Q: What do I do if I want to change my vote? A: Send a later-dated, signed proxy card to our Secretary prior to the date of the annual meeting or attend the annual meeting in person and vote. You also may revoke your proxy by sending a notice of revocation to our Secretary at our address which is provided above. Q: If my broker holds my shares in street name, will my broker vote my shares? A: If you do not provide your broker with instructions on how to vote your street name shares, your broker will be able to vote them on the election of directors and the ratification of the appointment of our independent registered public accounting firm. You should, therefore, be sure to provide your broker with instructions on how to vote your shares. Stockholders are urged to use telephone or Internet voting if their broker has provided them with the opportunity to do so.
